Elaintiff attorney brought this breach of contract action against his former law firm and certain of its partners. Defendants asserted a counterclaim for a share of attorneys’ fees on four matters plaintiff took with him when he left the firm. The parties stipulated that the fee disputes would be referred to the individual courts handling each of the matters. The stipulation was entered into in open court during a status conference (see Matter of Dolgin Eldert Corp., 31 NY2d 1, 4-5 [1972]). Plaintiff is bound by it (Hallock v State of New York, 64 NY2d 224, 230 [1984]).
Plaintiff’s motion for summary judgment dismissing the counterclaim was not rendered moot by the trial. However, the motion was rendered moot by the stipulation.
The court’s conclusion that defendants did not breach the parties’ employment agreement was based on its credibility determinations and the evidence adduced as to the parties’ conduct of their practice. We cannot say that the conclusion could not have been reached under any fair interpretation of the evidence (see Serrante v GJF Constr. Corp., 72 AD3d 543 [2010], Iv denied 15 NY3d 704 [2010]). Concur — Saxe, J.P., Sweeny, Catterson, Freedman and Manzanet-Daniels, JJ.